

115 HR 2118 : Securing America From Epidemics Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2118IN THE SENATE OF THE UNITED STATESJuly 21, 2021Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize United States participation in the Coalition for Epidemic Preparedness Innovations, and for other purposes.1.Short titleThis Act may be cited as the Securing America From Epidemics Act.2.FindingsCongress finds the following:(1)Due to increasing population and population density, human mobility, and ecological change, emerging infectious diseases pose a real and growing threat to global health security.(2)While vaccines can be the most effective tools to protect against infectious disease, the absence of vaccines for a new or emerging infectious disease with epidemic potential is a major health security threat globally, posing catastrophic potential human and economic costs.(3)The COVID–19 pandemic has infected more than 119,960,700 individuals and has killed at least 2,656,822 people worldwide, and it is likely that unreported cases and deaths are significant.(4)Even regional outbreaks can have enormous human costs and substantially disrupt the global economy and cripple regional economies. The 2014 Ebola outbreak in West Africa killed more than 11,000 and cost $2,800,000,000 in losses in the affected countries alone.(5)While the need for vaccines to address emerging epidemic threats is acute, markets to drive the necessary development of vaccines to address them—a complex and expensive undertaking—are very often critically absent. Also absent are mechanisms to ensure access to those vaccines by those who need them when they need them.(6)To address this global vulnerability and the deficit of political commitment, institutional capacity, and funding, in 2017, several countries and private partners launched the Coalition for Epidemic Preparedness Innovations (CEPI). CEPI’s mission is to stimulate, finance, and coordinate development of vaccines for high-priority, epidemic-potential threats in cases where traditional markets do not exist or cannot create sufficient demand.(7)Through funding of partnerships, CEPI seeks to bring priority vaccines candidates through the end of phase II clinical trials, as well as support vaccine platforms that can be rapidly deployed against emerging pathogens.(8)CEPI supported the manufacturing of the United States-developed Moderna COVID–19 vaccine during its Phase 1 clinical trial, and CEPI has initiated at least 12 partnerships to develop vaccines against COVID–19.(9)CEPI is co-leading COVAX, the vaccines pillar of the ACT–Accelerator, which is a global collaboration to quickly produce and equitably distribute safe and effective vaccines and therapeutics for COVID–19.(10)Support for and participation in CEPI is an important part of the United States own health security and biodefense and is in the national interest, complementing the work of many Federal agencies and providing significant value through global partnership and burden-sharing.3.Authorization for United States participation(a)In generalThe United States is hereby authorized to participate in the Coalition for Epidemic Preparedness Innovations (Coalition).(b)DesignationThe President is authorized to designate an employee of the relevant Federal department or agency providing the majority of United States contributions to the Coalition, who should demonstrate knowledge and experience in the fields of development and public health, epidemiology, or medicine, to serve—(1)on the Investors Council of the Coalition; and(2)if nominated by the President, on the Board of Directors of the Coalition, as a representative of the United States.(c)Reports to CongressNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:(1)The United States planned contributions to the Coalition and the mechanisms for United States participation in such Coalition.(2)The manner and extent to which the United States shall participate in the governance of the Coalition.(3)How participation in the Coalition supports relevant United States Government strategies and programs in health security and biodefense, including—(A)the Global Health Security Strategy required by section 7058(c)(3) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141);(B)the applicable revision of the National Biodefense Strategy required by section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and(C)any other relevant decision-making process for policy, planning, and spending in global health security, biodefense, or vaccine and medical countermeasures research and development.(d)United States contributionsAmounts authorized to be appropriated under chapters 1 and 10 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) are authorized to be made available for United States contributions to the Coalition.(e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk